Maurer v Colton (2020 NY Slip Op 00965)





Maurer v Colton


2020 NY Slip Op 00965


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


1228 CA 19-00693

[*1]ROSEANN MAURER, PLAINTIFF-RESPONDENT,
vKENDALL COLTON, SHERRY COLTON, AND THOMAS COLTON, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ELISE L. CASSAR OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), AND THE HIGGINS KANE LAW GROUP, P.C., FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered October 26, 2018. The order, among other things, granted plaintiff's motion seeking partial summary judgment on the issue of serious injury. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by denying plaintiff's motion for partial summary judgment with respect to the 90/180-day category of serious injury and with respect to the permanent consequential limitation of use and significant limitation of use categories insofar as they relate to the alleged injury to her right knee and as modified the order is affirmed without costs.
Same memorandum as in Maurer v Colton ([appeal No. 3] — AD3d — [Feb. 7, 2020] [4th Dept 2020]).
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court